Title: To James Madison from William C. C. Claiborne, 16 February 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


16 February 1802, “Near Natchez.” States that he does not know whether his frequent letters to JM have been received as he has had no communications from the State Department since his arrival. Reports that an election for the territorial legislature will be held in July and the people are already agitated. “Popular favor is uncommonly fluctuating; the population of the District, is composed of a very heterogenous mass, and their political principles & opinions are as different as the customs & prejudices which prevail in the different States or Nations from whence they emigrated, and from this cause (if no other existed) the Acts of each Succeeding legislature, will be deemed exceptionable.” A majority of the people are “Americans in principles and attachments,” but there are some whose former habits have made them “favorable to Monarchy, and inimical to every Government that recognizes the Rights of Man.” Mentions that several families from Kentucky, Tennessee, and Mississippi have recently emigrated to Louisiana and it is feared others may follow their example. “The facility with which lands may be acquired under the Spanish authority, and the prevalence of an opinion, that the Subjects of Spain are exempt from taxation, are probably the principal Inducements to this abandonment of their Country.”
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:46–47.

